Citation Nr: 0419084	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine with radiculopathy to the 
right shoulder, currently rated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for a laceration 
scar on the right wrist, currently rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1972 to July 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In January 
2003, the Board reopened the claim for service connection for 
residuals of a right hand injury.  Thus, the issues of 
entitlement to service connection for residuals of a right 
hand injury and the issues of increased evaluations for 
degenerative disc disease of the cervical spine with 
radiculopathy to the right shoulder and for a laceration scar 
on the right wrist are before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Additional evidence has been received at the Board since 
issuance of the March 2001 supplemental statement of the 
case.  The agency of original jurisdiction (AOJ) has not had 
an opportunity to consider the additional evidence.  

The Board notes that the rating criteria pertaining to the 
spine have been revised.  The AOJ has not considered the 
issue of increased evaluation for degenerative disc disease 
of the cervical spine with radiculopathy to the right 
shoulder under the revised criteria.  

The Board notes that the AOJ has not issued a sufficient VCAA 
letter in regard to the issues on appeal.  See VAOPGCPREC 8-
2003.  


To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should issue a VCAA letter 
in regard to the issues on appeal and 
provide process.  The letter should 
specifically state what evidence the AOJ 
will obtain and what evidence the 
appellant must submit.  The issues 
should be readjudicated with 
consideration given to the additional 
evidence received since the issuance of 
the last supplemental statement of the 
case.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

2.  The AOJ should consider the issue of 
the evaluation of the appellant's 
cervical spine disorder in light of the 
revised criteria.  

3.  The appellant is advised that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

